EXHIBIT 10.1
 
 

--------------------------------------------------------------------------------

ACQUISITION OF BROADBAND DISTANCE SYSTEMS, INC.
by
RIM SEMICONDUCTOR COMPANY

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF ACQUISITION




This Agreement and Plan of Acquisition (Agreement) is entered into by and
between Broadband Distance Systems, Inc., a Florida corporation, (BDSI), UTEK
CORPORATION, a Delaware corporation, (UTEK), and Rim Semiconductor Company, a
Utah corporation, (RSMI).
 
WHEREAS, UTEK owns 100% of the issued and outstanding shares of common stock of
BDSI  (BDSI Shares); and
 
WHEREAS, before the Closing Date, BDSI will acquire the license for the fields
of use as described  in the License Agreement as described and which are
attached hereto as part of Exhibit A and made a part of this Agreement (License
Agreement) and the rights to develop and market a proprietary technology for the
fields of uses specified in the License Agreement (Technology).
 
WHEREAS, the parties desire to provide for the terms and conditions upon which
BDSI will be acquired by RSMI in a stock-for-stock exchange (Acquisition) in
accordance with the respective corporation laws of their state, upon
consummation of which all BDSI Shares (as defined below) will be owned by RSMI,
and all issued and outstanding BDSI Shares will be exchanged for common stock of
RSMI with terms and conditions as set forth more fully in this Agreement; and
 
WHEREAS, for federal income tax purposes, it is intended that the Acquisition
qualifies as a tax-free reorganization within the meaning of Section 368
(a)(1)(B) of the Internal Revenue Code of 1986, as amended (Code).
 
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt, adequacy and sufficiency of which are by this
Agreement acknowledged, the parties agree as follows:
 
ARTICLE 1
THE STOCK-FOR-STOCK ACQUISITION
 
1.01    The Acquisition
 
(a)    Acquisition Agreement.  Subject to the terms and conditions of this
Agreement, at the Effective Date, as defined below, all BDSI Shares shall be
acquired from UTEK by RSMI in accordance with the respective corporation laws of
their state and the provisions of this Agreement and the separate corporate
existence of BDSI, as a wholly-owned subsidiary of RSMI, shall continue after
the closing.
 
(b)    Effective Date. The Acquisition shall become effective (Effective Date or
Closing Date) upon the execution of this Agreement and closing of the
transaction.
 
 
Page 1 of 14

--------------------------------------------------------------------------------

 
 
1.02    Exchange of Stock. At the Effective Date, by virtue of the Acquisition,
all of the BDSI Shares that are issued and outstanding at the Effective Date
shall be exchanged for 60,000,000 unregistered shares of common stock of RSMI.
 
1.03    Effect of Acquisition.  At and after the Effective Date, the holder of
each certificate of common stock of BDSI shall cease to have any rights as a
shareholder of BDSI.
 
1.04    Closing. Subject to the terms and conditions of this Agreement, the
Closing of the Acquisition shall take place January 28, 2008.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
2.01    Representations and Warranties of UTEK and BDSI.  UTEK and BDSI
represent and warrant to RSMI that the facts set forth below are true and
correct, and will be true and correct as of the Effective Date:
 
(a)    Organization. BDSI and UTEK are corporations duly organized, validly
existing and in good standing under the laws of their respective states of
incorporation, and they have the requisite power and authority to conduct their
business and consummate the transactions contemplated by this Agreement. True,
correct and complete copies of the articles of incorporation, bylaws and all
corporate minutes of BDSI have been provided to RSMI and such documents are
presently in effect and have not been amended or modified.
 
(b)    Authorization. The execution of this Agreement and the consummation of
the Acquisition and the other transactions contemplated by this Agreement have
been duly authorized by the board of directors and shareholders of BDSI and the
board of directors of UTEK; no other corporate action by the respective parties
is necessary in order to execute, deliver, consummate and perform their
respective obligations hereunder; and BDSI and UTEK have all requisite corporate
and other authority to execute and deliver this Agreement and consummate the
transactions contemplated by this Agreement.
 
(c)    Capitalization.  The authorized capital of BDSI consists of 1,000,000
shares of common stock with a par value $.01 per share (BDSI Shares). At the
date of this Agreement, 1,000 BDSI Shares are issued and outstanding and held of
record and beneficially by UTEK, free and clear of all liens, encumbrances,
restrictions and claims of very kind. UTEK has full legal right, power and
authority to sell, assign transfer and convey the BDSI shares so owned by UTEK
in accordance with the terms and conditions of this Agreement. The delivery to
RSMI of the BDSI shares so owned by UTEK pursuant to the provisions of this
Agreement will transfer to RSMI valid title thereto, free and clear of any and
all adverse claims. All issued and outstanding BDSI Shares have been duly and
validly issued and are fully paid and non-assessable shares and have not been
issued in violation of any preemptive or other rights of any other person or any
applicable laws. BDSI is not authorized to issue any preferred stock. All
dividends on BDSI Shares which have been declared prior to the date of this
Agreement have been paid in full. There are no outstanding options, warrants,
commitments, calls or other rights or agreements requiring BDSI to issue any
BDSI Shares or securities convertible into BDSI Shares to anyone for any reason
whatsoever. None of the BDSI Shares is subject to any change, claim, condition,
interest, lien, pledge, option, security interest or other encumbrance or
restriction, including any restriction on use, voting, transfer, receipt of
income or exercise of any other attribute of ownership.
 
(d)    Binding Effect. The execution, delivery, performance and consummation of
this Agreement, the Acquisition and the transactions contemplated by this
Agreement will not violate any obligation to which BDSI or UTEK is a party and
will not create a default under any such obligation or under any agreement to
which BDSI or UTEK is a party.  This Agreement constitutes a legal, valid and
binding obligation of BDSI, enforceable in accordance with its terms, except as
the enforcement may be limited by bankruptcy, insolvency, moratorium, or similar
laws affecting creditor’s rights generally and by the availability of injunctive
relief, specific performance or other equitable remedies.
 
 
Page 2 of 14

--------------------------------------------------------------------------------

 
 
(e)    Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or, to the best of BDSI and UTEK’s knowledge, information
and belief, threatened, which seek to enjoin the Acquisition or the transactions
contemplated by this Agreement or which, if adversely decided, would have a
materially adverse effect on the business, results of operations, assets or
prospects of BDSI.
 
(f)    No Conflicting Agreements. Neither the execution and delivery of this
Agreement nor the fulfillment of or compliance by BDSI or UTEK with the terms or
provisions of this Agreement nor all other documents or agreements contemplated
by this Agreement and the consummation of the transaction contemplated by this
Agreement will result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in a violation of, BDSI or UTEK’s articles
of incorporation or bylaws, the Technology, the License Agreement, or any
agreement, contract, instrument, order, judgment or decree to which BDSI or UTEK
is a party or by which BDSI or UTEK or any of their respective assets is bound,
or violate any provision of any applicable law, rule or regulation or any order,
decree, writ or injunction of any court or government entity which materially
affects their respective assets or businesses.
 
(g)    Consents. No consent from or approval of any court, governmental entity
or any other person is necessary in connection with execution and delivery of
this Agreement by BDSI and UTEK or performance of the obligations of BDSI and
UTEK hereunder or under any other agreement to which BDSI or UTEK is a party;
and the consummation of the transactions contemplated by this Agreement will not
require the approval of any entity or person in order to prevent the termination
of the Technology, the License Agreement, or any other material right,
privilege, license or agreement relating to BDSI or its assets or business.
 
(h)    Title to Assets. BDSI has or has agreed to enter into the agreements as
listed on Exhibit A attached hereto. These agreements and the assets shown on
the balance sheet of attached Exhibit B are the sole assets of BDSI. BDSI has or
will by the Effective Date have good and marketable title to its assets, free
and clear of all liens, claims, charges, mortgages, options, security agreements
and other encumbrances of every kind or nature whatsoever.
 
(i)    Intellectual Property
 
(1)    The University of Illinois and The Board of Trustees of the University of
Illinois, Urbana Champaign (UIUC) respectively owns and has license to the
Technology and has all right, power, authority and ownership and entitlement to
file, prosecute and maintain in effect United States Patent No. 6,400,773 (the
Patent) with respect to the inventions listed in Exhibit A hereto (the
Inventions).
 
(2)    The License Agreement between UIUC and BDSI covering the Inventions will
be legal, valid, binding and will be enforceable in accordance with its terms as
contained in Exhibit A.
 
(3)    Except as otherwise set forth in this Agreement, RSMI acknowledges and
understands that BDSI and UTEK make no representations and provide no assurances
that the rights to the Technology and Intellectual Property contained in the
License Agreement do not, and will not in the future, infringe or otherwise
violate the rights of third parties, and as of this date;
 
(4)    Neither BDSI nor UTEK has received a written communication from any
individual, corporation, proprietorship, firm, general or limited partnership,
limited liability company, joint venture, trust, association, unincorporated
organization, governmental authority or other entity (“Person”) alleging that
the Technology and Intellectual Property contained in the License Agreement
violate any material rights relating to Intellectual Property of any Person.
 
 
Page 3 of 14

--------------------------------------------------------------------------------

 
 
(5)    To the knowledge of BDSI and UTEK, and without any independent
investigation, the validity or enforceability of the Patent or any of the
Technology and Intellectual Property contained in the License Agreement, or the
ownership thereof, has not been questioned in any action, suit, arbitration,
proceeding or other litigation commenced or, to the Sellers’ knowledge,
threatened by any Person or governmental authority (“Proceeding”) and, to the
knowledge of BDSI and UTEK, no such Proceeding is currently threatened, and
neither BDSI nor UTEK has received a written communication from any Person (A)
asserting an ownership interest in any of the Technology and Intellectual
Property contained in the License Agreement, or (B) alleging that any of the
Technology and Intellectual Property contained in the License Agreement is
invalid or unenforceable.
 
(6)    Except as otherwise expressly set forth in this Agreement, BDSI and UTEK
make no representations and extend no warranties of any kind, either express or
implied, including, but not limited to warranties of merchantability, fitness
for a particular purpose, non-infringement and validity of the Intellectual
Property.


(j)    Liabilities of BDSI. BDSI has no assets, no liabilities or obligations of
any kind, character or description except those listed on the attached schedules
and exhibits.
 
(k)    Financial Statements. The unaudited financial statements of BDSI,
including a balance sheet, attached as Exhibit B and made a part of this
Agreement, are, in all respects, complete and correct and present fairly BDSI’s
financial position and the results of its operations on the dates and for the
periods shown in this Agreement; provided, however, that interim financial
statements are subject to customary year-end adjustments and accruals that, in
the aggregate, will not have a material adverse effect on the overall financial
condition or results of its operations. BDSI has not engaged in any business not
reflected in its financial statements. There have been no material adverse
changes in the nature of its business, prospects, the value of assets or the
financial condition since the date of its financial statements. There are no,
and on the Closing Date there will be no, outstanding obligations or liabilities
of BDSI except as specifically set forth in the financial statements and the
other attached schedules and exhibits.  There is no information known to BDSI or
UTEK that would prevent the financial statements of BDSI from being audited in
accordance with generally accepted accounting principles.
 
(l)    Taxes. All returns, reports, statements and other similar filings
required to be filed by BDSI with respect to any federal, state, local or
foreign taxes, assessments, interests, penalties, deficiencies, fees and other
governmental charges or impositions have been timely filed with the appropriate
governmental agencies in all jurisdictions in which such tax returns and other
related filings are required to be filed; all such tax returns properly reflect
all liabilities of BDSI for taxes for the periods, property or events covered by
this Agreement; and all taxes, whether or not reflected on those tax returns,
and all taxes claimed to be due from BDSI by any taxing authority, have been
properly paid, except to the extent reflected on BDSI’s financial statements,
where BDSI has contested in good faith by appropriate proceedings and reserves
have been established on its financial statements to the full extent if the
contest is adversely decided against it. BDSI has not received any notice of
assessment or proposed assessment in connection with any tax returns, nor is
BDSI a party to or to the best of its knowledge, expected to become a party to
any pending or threatened action or proceeding, assessment or collection of
taxes. BDSI has not extended or waived the application of any statute of
limitations of any jurisdiction regarding the assessment or collection of any
taxes. There are no tax liens (other than any lien which arises by operation of
law for current taxes not yet due and payable) on any of its assets. There is no
basis for any additional assessment of taxes, interest or penalties. BDSI has
made all deposits required by law to be made with respect to employees’
withholding and other employment taxes, including without limitation the portion
of such deposits relating to taxes imposed upon BDSI. BDSI is not and has never
been a party to any tax sharing agreements with any other person or entity.
 
 
Page 4 of 14

--------------------------------------------------------------------------------

 
 
(m)    Absence of Certain Changes or Events. From the date of the latest balance
sheet of BDSI provided to RSMI until the Closing Date, BDSI has not, and without
the written consent of RSMI, it will not have:
 
(1)    Sold, encumbered, assigned, let lapsed or transferred any of its material
assets, including without limitation the Intellectual Property, the License
Agreement or any other material asset;
 
(2)    Amended or terminated the License Agreement or other material agreement
or done any act or omitted to do any act which would cause the breach of the
License Agreement or any other material agreement;
 
(3)    Suffered any damage, destruction or loss whether or not in control of
BDSI;
 
(4)    Made any commitments or agreements for capital expenditures or otherwise;
 
(5)    Entered into any transaction or made any commitment not disclosed to RSMI
in writing;
 
(6)    Incurred any obligation or liability for borrowed money;
 
(7)    Suffered any other event of any character, which is reasonable to expect,
would adversely affect the future condition (financial or otherwise) of the
assets or liabilities or business of BDSI; or
 
(8)    Taken any action, which could reasonably be foreseen to make any of the
representations or warranties made by BDSI or UTEK untrue as of the date of this
Agreement or as of the Closing Date.
 
(n)    Material Agreements. Exhibit A attached contains a true and complete list
of all contemplated and executed agreements between BDSI and a third party. A
complete and accurate copy of all material agreements, contracts and commitments
of the following types, whether written or oral to which it is a party or is
bound (Contracts), has been provided to RSMI and such agreements are or will be
at the Closing Date, in full force and effect without modifications or amendment
and constitute the legally valid and binding obligations of BDSI in accordance
with their respective terms and will continue to be valid and enforceable
following the Acquisition. BDSI is not in default of any of the Contracts. In
addition:
 
(1)    There are no outstanding unpaid promissory notes, mortgages, indentures,
deed of trust, security agreements and other agreements and instruments relating
to the borrowing of money by or any extension of credit to BDSI; and
 
(2)    There are no outstanding operating agreements, lease agreements or
similar agreements by which BDSI is bound; and
 
(3)    The complete final License Agreement will be provided to RSMI; and
 
(4)    Except as set forth in (3) above, there are no outstanding licenses to or
from others of any intellectual property and trade names; and
 
(5)    There are no outstanding agreements or commitments to sell, lease or
otherwise dispose of any of BDSI’s property; and
 
(6)    There are no breaches of any agreement to which BDSI is a party.
 
 
Page 5 of 14

--------------------------------------------------------------------------------

 
 
(o)    Compliance with Laws. BDSI is in compliance with all applicable laws,
rules, regulations and orders promulgated by any federal, state or local
government body or agency relating to its business and operations.
 
(p)    Litigation.  There is no suit, action or any arbitration, administrative,
legal or other proceeding of any kind or character, or any governmental
investigation pending or to the best knowledge of BDSI or UTEK, threatened
against BDSI, the Technology, or  License Agreement, affecting its assets or
business (financial or otherwise), and neither BDSI nor UTEK is in violation of
or in default with respect to any judgment, order, decree or other finding of
any court or government authority relating to the assets, business or properties
of BDSI or the transactions contemplated hereby. There are no pending or
threatened actions or proceedings before any court, arbitrator or administrative
agency, which would, if adversely determined, individually or in the aggregate,
materially and adversely affect the assets or business of BDSI or the
transactions contemplated.
 
(q)    Employees. BDSI has no and never had any employees. BDSI is not a party
to or bound by any employment agreement or any collective bargaining agreement
with respect to any employees. BDSI is not in violation of any law, regulation
relating to employment of employees.
 
(r)    Adverse Effect. Neither BDSI nor UTEK has any knowledge of any or
threatened existing occurrence, action or development that could cause a
material adverse effect on BDSI or its business, assets or condition (financial
or otherwise) or prospects.
 
(s)    Employee Benefit Plans.  BDSI states that there are no and have never
been any employee benefit plans, and there are no commitments to create any,
including without limitation as such term is defined in the Employee Retirement
Income Security Act of 1974, as amended, in effect, and there are no outstanding
or un-funded liabilities nor will the execution of this Agreement and the
actions contemplated in this Agreement result in any obligation or liability to
any present or former employee.
 
(t)    Books and Records. The books and records of BDSI are complete and
accurate in all material respects, fairly present its business and operations,
have been maintained in accordance with good business practices, and applicable
legal requirements, and accurately reflect in all material respects its
business, financial condition and liabilities.
 
(u)    No Broker’s Fees. Neither UTEK nor BDSI has incurred any investment
banking, advisory or other similar fees or obligations in connection with this
Agreement or the transactions contemplated by this Agreement.
 
(v)    Full Disclosure.   All representations or warranties of UTEK and BDSI are
true, correct and complete in all material respects to the best of our knowledge
on the date of this Agreement and shall be true, correct and complete in all
material respects as of the Closing Date as if they were made on such date.  No
statement made by them in this Agreement or in the exhibits to this Agreement or
any document delivered by them or on their behalf pursuant to this Agreement
contains an untrue statement of material fact or omits to state all material
facts necessary to make the statements in this Agreement not misleading in any
material respect in light of the circumstances in which they were made.
 
2.02    Representations and Warranties of RSMI.  RSMI represents and warrants to
UTEK and BDSI that the facts set forth are true and correct.
 
(a)    Organization.  RSMI is a corporation duly organized, validly existing and
in good standing under the laws of Utah, is qualified to do business as a
foreign corporation in other jurisdictions in which the conduct of its business
or the ownership of its properties require such qualification, and have all
requisite power and authority to conduct its business and operate properties.
 
 
Page 6 of 14

--------------------------------------------------------------------------------

 
 
(b)    Authorization.  The execution of this Agreement and the consummation of
the Acquisition and the other transactions contemplated by this Agreement have
been duly authorized by the board of directors of RSMI; no other corporate
action on their respective parts is necessary in order to execute, deliver,
consummate and perform their obligations hereunder; and they have all requisite
corporate and other authority to execute and deliver this Agreement and
consummate the transactions contemplated by this Agreement.
 
(c)    Capitalization.The authorized capital of RSMI consists of 900,000,000
(Nine Hundred Million) shares of common stock with a par value $0.001 per share
(RSMI Common Shares) and 15,000,000 (Fifteen Million) shares of preferred stock
with a par value of $0.01 per share (RSMI Preferred Shares). On the Effective
Date of the Acquisition 536,182,134 RSMI Common Shares (which will include the
60,000,000 RSMI Common Shares to be issued at the Closing of the Acquisition)
will be issued and outstanding. The RSMI Common Shares outstanding have been
duly and validly issued and are fully paid and non-assessable shares and have
not been issued in violation of any preemptive or other rights of any other
person or any applicable laws. No RSMI Preferred Shares are outstanding.
 
(d)    Anti Dilution Adjustments. UTEK currently owns zero RSMI Common
Shares, and will be acquiring 60,000,000 unregistered RSMI Common Shares; and
based on a total of 60,000,000 issued RSMI Common Shares (on an as converted
basis) this total will represent a 10.4% ownership position in RSMI Common
shares as of January 28, 2008 on an “as if converted basis”. For a period of
twelve months from the Effective Date of this Agreement, the aggregate number of
RSMI Common Shares that UTEK has received shall be adjusted proportionately by
the Board of Directors of RSMI for any increase in the number of outstanding
RSMI Common Shares resulting from the issuance of any additional equity
securities by the Company to any of its current list of management and directors
as of the Effective Date, other than for previously agreed to disbursements
prior to the Effective Date of this agreement.  


For purposes in this Agreement, “as if converted basis” shall mean total
outstanding common shares after giving effect to the conversion of all
outstanding equity securities including preferred stock or other convertible
instruments.


(e)    Binding Effect. The execution, delivery, performance and consummation of
the Acquisition and the transactions contemplated by this Agreement will not
violate any obligation to which RSMI is a party and will not create a default
hereunder, and this Agreement constitutes a legal, valid and binding obligation
of RSMI, enforceable in accordance with its terms, except as the enforcement may
be limited by bankruptcy, insolvency, moratorium, or similar laws affecting
creditor’s rights generally and by the availability of injunctive relief,
specific performance or other equitable remedies.
 
(f)    Litigation Relating to this Agreement. There are no suits, actions or
proceedings pending or to its knowledge threatened which seek to enjoin the
Acquisition or the transactions contemplated by this Agreement or which, if
adversely decided, would have a materially adverse effect on its business,
results of operations, assets, prospects or the results of its operations of
RSMI.
 
(g)    No Conflicting Agreements. Neither the execution and delivery of this
Agreement nor the fulfillment of or compliance by RSMI with the terms or
provisions of this Agreement will result in a breach of the terms, conditions or
provisions of, or constitute default under, or result in a violation of
RSMI’s  corporate charter or bylaws, or any agreement, contract, instrument,
order, judgment or decree to which it is a party or by which it or any of its
assets are bound, or violate any provision of any applicable law, rule or
regulation or any order, decree, writ or injunction of any court or governmental
entity which materially affects its assets or business.
 
 
Page 7 of 14

--------------------------------------------------------------------------------

 
 
(h)    Consents. Assuming the correctness of UTEK and BDSI’s representations, no
consent from or approval of any court, governmental entity or any other person
is necessary in connection with its execution and delivery of this Agreement;
and the consummation of the transactions contemplated by this Agreement will not
require the approval of any entity or person in order to prevent the termination
of any material right, privilege, license or agreement relating to RSMI or its
assets or business.
 
(i)    Financial Statements. The financial statements of RSMI included in its
reports available on the EDGAR Website of the Securities and Exchange Commission
on Form 10-KSB filed on February 5, 2007 for the fiscal year ended October 31,
2006, Form 10-QSB filed on March 14, 2007 for the quarter ended January 31,
2007, Form 10-QSB filed on June 13, 2007 for the quarter ended April 30, 2007,
Form 10-QSB filed on September 14, 2007 for the quarter ended July 31, 2007, and
RSMI’s definitive proxy statement filed on April 2, 2007, together with all
subsequent filings made with the Commission available at the EDGAR website
(hereinafter referred to collectively as the Reports) contain all material
information relating to RSMI and its operations and financial condition as of
their respective dates which information is required to be disclosed
therein.  Since the date of the financial statements included in the Reports,
and except as modified in the Schedules hereto, there has been no material
adverse changes relating to RSMI’s business, financial condition or affairs not
disclosed in the Reports. The Reports do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, taken as a whole, not misleading in
light of the circumstances when made.
 
(j)    Full Disclosure. All representations or warranties of RSMI are true,
correct and complete in all material respects on the date of this Agreement and
shall be true, correct and complete in all material respects as of the Closing
Date as if they were made on such date. No statement made by them in this
Agreement or in the exhibits to this Agreement or any document delivered by them
or on their behalf pursuant to this Agreement contains an untrue statement of
material fact or omits to state all material facts necessary to make the
statements in this Agreement not misleading in any material respect in light of
the circumstances in which they were made.
 
(k)    Compliance with Laws. RSMI is in compliance in all material respects with
all applicable laws, rules, regulations and orders promulgated by any federal,
state or local government body or agency relating to its business and
operations.
 
(l)    Litigation.   There is no suit, action or any arbitration,
administrative, legal or other proceeding of any kind or character, or any
governmental investigation pending or, to the best knowledge of RSMI, threatened
against RSMI materially affecting its assets or business (financial or
otherwise), and RSMI is not in violation of or in default with respect to any
judgment, order, decree or other finding of any court or government authority.
There are no pending or, to RSMI’s knowledge, threatened actions or proceedings
before any court, arbitrator or administrative agency, which would, if adversely
determined, individually or in the aggregate, materially and adversely affect
its assets or business. Except as disclosed in its Reports, RSMI has no
knowledge of any existing or threatened occurrence, action or development that
could cause a material adverse affect on RSMI or its business, assets or
condition (financial or otherwise) or prospects.
 
(m)    Development.  RSMI agrees and warrants that it has the expertise
necessary to and has had the opportunity to independently evaluate the
inventions of the Licensed Technology and has the expertise necessary to develop
same for the market.
 
(n)    Investment Company Status RSMI is not an investment company, either
registered or unregistered.
 
2.03    Investment Representations of UTEK. UTEK represents and warrants to RSMI
that:
 
 
Page 8 of 14

--------------------------------------------------------------------------------

 
 
(a)    General. It has such knowledge and experience in financial and business
matters as to be capable of evaluating the risks and merits of an investment in
RSMI Common Shares pursuant to the Acquisition. It is able to bear the economic
risk of the investment in RSMI Common Shares, including the risk of a total loss
of the investment in RSMI Common Shares. The acquisition of RSMI Common Shares
is for its own account and is for investment and not with a view to the
distribution of this Agreement. Except a permitted by law, it has a no present
intention of selling, transferring or otherwise disposing in any way of all or
any portion of the shares at the present time. All information that it has
supplied to RSMI is true and correct. It has conducted all investigations and
due diligence concerning RSMI to evaluate the risks inherent in accepting and
holding the shares which it deems appropriate, and it has found all such
information obtained fully acceptable. It has had an opportunity to ask
questions of the officer and directors of RSMI concerning RSMI Common Shares and
the business and financial condition of and prospects for RSMI, and the officers
and directors of RSMI have adequately answered all questions asked and made all
relevant information available to them. UTEK is an accredited investor, as the
term is defined in Regulation D, promulgated under the Securities Act of 1933,
as amended, and the rules and regulations thereunder.
 
(b)    Stock Transfer Restrictions.  UTEK acknowledges that the RSMI Common
Shares will not be registered and UTEK will not be permitted to sell or
otherwise transfer the RSMI Common Shares in any transaction in contravention of
the following legend, which will be imprinted in substantially the following
form on the stock certificate representing RSMI Common Shares:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE ACT), OR UNDER THE SECURITIES LAWS
OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED PURSUANT TO THE PROVISION
OF THE ACT AND THE LAWS OF SUCH STATES UNDER WHOSE LAWS A TRANSFER OF SECURITIES
WOULD BE SUBJECT TO A REGISTRATION REQUIREMENT, UNLESS UTEK CORPORATION HAS
OBTAINED AN OPINION OF COUNSEL STATING THAT SUCH DISPOSITION IS IN COMPLIANCE
WITH AN AVAILABLE EXEMPTION FROM SUCH REGISTRATION.
 
(c)    Legend.  Subject to the new Rule 144 restrictions, 6months following the
stock acquisition described herein, RSMIagrees to and shall direct its transfer
agent to remove the above legend upon the issuance by UTEK's legal counsel that
the above legend can be removed from UTEK's RSMI Common Shares.  RSMIagrees to
and promptly shall provide any information requested by UTEK or UTEK's counsel
and to make further direction to its transfer agent as necessary for such
issuance of an opinion regarding removal of the legend or the sale of such
restricted shares under Rule 144 or other available exemption from registration.
 
(d)    In the event that RSMI wrongfully fails to direct its transfer agent to
remove the legend within fifteen (15) days of request by UTEK, RSMIshall be
liable to an additional fee of ten percent (10%) of the current value of the
shares held by UTEK, determined based on the closing price of the shares on the
fifteenth day after the request is deemed received by RSMI, as well as any and
all attorney fees and costs that UTEK may incur as a result of RSMIfailing to
comply in this request.
 
ARTICLE 3
TRANSACTIONS PRIOR TO CLOSING


3.01    Corporate Approvals. Prior to Closing Date, each of the parties shall
submit this Agreement to its board of directors and if necessary, its respective
shareholders and obtain approval of this Agreement. Copies of corporate actions
taken by each party shall be provided to the other party.
 
 
Page 9 of 14

--------------------------------------------------------------------------------

 
 
3.02    Access to Information. Each party agrees to permit, upon reasonable
notice, the attorneys, accountants, and other representatives of the other
party’s reasonable access during normal business hours to its properties and its
books and records to make reasonable investigations with respect to its affairs,
and to make its officers and employees available to answer questions and provide
additional information as reasonably requested.
 
3.03    Expenses. Each party agrees to bear its own expenses in connection with
the negotiation and consummation of the Acquisition and the transactions
contemplated by this Agreement.
 
3.04    Covenants. Except as permitted in writing, prior to Closing each party
agrees that it will:
 
(a)    Use its good faith efforts to obtain all requisite licenses, permits,
consents, approvals and authorizations necessary in order to consummate the
Acquisition; and
 
(b)    Notify the other parties upon the occurrence of any event which would
have a materially adverse effect upon the Acquisition or the transactions
contemplated by this Agreement or upon the business, assets or results of
operations; and
 
(c)    Not modify its corporate structure, except as necessary or advisable in
order to consummate the Acquisition and the transactions contemplated by this
Agreement.
 
ARTICLE 4
CONDITIONS PRECEDENT


The obligation of the parties to consummate the Acquisition and the transactions
contemplated by this Agreement are subject to the following conditions that may
be waived, to the extent permitted by law:
 
4.01    Each party must obtain the approval of its board of directors and such
approval shall not have been rescinded or restricted.
 
4.02    Each party shall obtain all requisite licenses, permits, consents,
authorizations and approvals required to complete the Acquisition and the
transactions contemplated by this Agreement.
 
4.03    There shall be no claim or litigation instituted or threatened in
writing by any person or government authority seeking to restrain or prohibit
any of the contemplated transactions contemplated by this Agreement or
challenges the right, title and interest of UTEK in the BDSI Shares or the right
of BDSI or UTEK to consummate the Acquisition contemplated hereunder.
 
4.04    The representations and warranties of the parties shall be true and
correct in all material respects at the Effective Date.
 
4.05    The Technology and Intellectual Property has been prosecuted in good
faith with reasonable diligence.
 
4.06    The License Agreement will be valid and in full force and effect without
any default in this Agreement.
 
4.07    RSMI shall have received, at or prior to the Closing Date, each of the
following:
 
 
Page 10 of 14

--------------------------------------------------------------------------------

 
 
(a)    the stock certificates representing all of the currently issued and
outstanding BDSI Shares, duly endorsed (or accompanied by duly executed stock
powers) by UTEK for transfer of such shares to RSMI;
 
(b)    all corporate records and documentation relating to BDSI’s business, all
in a form and substance satisfactory to RSMI, including its Articles of
Incorporation and Bylaws;
 
(c)    such agreements, files and other data and documents pertaining to
BDSI’s  business as RSMI may reasonably request;
 
(d)    copies of the general ledgers and books of account of BDSI, and all
federal, state and local income, franchise, property and other tax returns filed
by BDSI since the inception of BDSI;
 
(e)    certificates of (i) the Secretary of State of the State of Florida as to
the legal existence and good standing, as applicable, (including tax) of BDSI in
Florida;
 
(f)    the original corporate minute books of BDSI, including the articles of
incorporation and bylaws of BDSI, and all other documents filed in this
Agreement;
 
(g)    all consents, assignments or related documents of conveyance to give RSMI
the benefit of the transactions contemplated hereunder;
 
(h)    such documents as may be needed to accomplish the Closing under the
corporate laws of the states of incorporation of RSMI and BDSI, and
 
(i)    such other documents, instruments or certificates as RSMI, or their
counsel may reasonably request.


4.08    RSMI shall have completed due diligence investigation of BDSI to RSMI’s
satisfaction in their sole discretion.
 
4.09    RSMI shall receive the resignation effective the Closing Date of each
director and officer of BDSI.
 
4.10    BDSI’s assets at the time of Closing will include US $400,000 in cash,
which sum shall belong absolutely and unconditionally to BDSI through and after
the Closing.
 
ARTICLE 5
INDEMNIFICATION ANDLIABILITY LIMITATION


5.01    Survival of Representations and Warranties.
 
(a)    The representations and warranties made by UTEK and BDSI shall survive
for a period of 1 year after the Closing Date, and thereafter all such
representation and warranties shall be extinguished, except with respect to
claims then pending for which specific notice has been given during such 1-year
period.
 
(b)    The representations and warranties made by RSMI shall survive for a
period of 1 year after the Closing Date, and thereafter all such representations
and warranties shall be extinguished, except with respect to claims then pending
for which specific notice has been given during such 1-year period.
 
 
Page 11 of 14

--------------------------------------------------------------------------------

 
 
5.02    Limitations on Liability.  RSMI agrees that UTEK shall not be liable
under this agreement to RSMI or their respective successor’s, assigns or
affiliates except where damages result directly from the gross negligence or
willful misconduct of UTEK or its employees.  In no event shall UTEK's liability
exceed the total amount of the fees paid to UTEK under this agreement, nor shall
UTEK be liable for incidental or consequential damages of any kind.  RSMI shall
indemnify UTEK, and hold UTEK harmless against any and all claims by third
parties for losses, damages or liabilities, including reasonable attorneys fees
and expenses (“Losses”), arising in any manner out of or in connection with the
rendering of services by UTEK under this Agreement, unless it is finally
judicially determined that such Losses resulted from the gross negligence or
willful misconduct of UTEK. The terms of this paragraph shall survive the
termination of this agreement and shall apply to any controlling person,
director, officer, employee or affiliate of UTEK.
 
5.03    Indemnification.  RSMI agrees to indemnify and hold harmless UTEK and
its subsidiaries and affiliates and each of its and their officers, directors,
principals, shareholders, agents, independent contactors and employees
(collectively “Indemnified Persons”) from and against any and all claims,
liabilities, damages, obligations, costs and expenses (including reasonable
attorneys’ fees and expenses and costs of investigation) arising out of or
relating to  matters arising from this Agreement, except to the extent that any
such claim, liability, obligation, damage, cost or expense shall have been
determined by final non-appealable order of a court of competent jurisdiction to
have resulted from the gross negligence or willful misconduct of the Indemnified
Person or Persons in respect of whom such liability is asserted.
 
(a)    Limitation of Liability.  RSMI agrees that no Indemnified Person shall
have any liability as a result of the execution and delivery of this Agreement,
or other matters relating to or arising from this Agreement, other than
liabilities that shall have been determined by final non-appealable order of a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the Indemnified Person or Persons in respect of whom such
liability is asserted.  Without limiting the generality of the foregoing, in no
event shall any Indemnified Person be liable for consequential, indirect or
punitive damages, damages for lost profits or opportunities or other like
damages or claims of any kind.  In no event shall UTEK's liability exceed the
total amount of the consideration paid to UTEK under this Agreement.
 
ARTICLE 6
REMEDIES
 
6.01    Specific Performance. Each party’s obligations under this Agreement are
unique. If any party should default in its obligations under this Agreement, the
parties each acknowledge that it would be extremely impracticable to measure the
resulting damages. Accordingly, the non-defaulting party, in addition to any
other available rights or remedies, may sue in equity for specific performance,
and the parties each expressly waive the defense that a remedy in damages will
be adequate.
 
6.02    Costs. If any legal action or any arbitration or other proceeding is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party or parties shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.
 
ARTICLE 7
ARBITRATION


In the event a dispute arises with respect to the interpretation or effect of
this Agreement or concerning the rights or obligations of the parties to this
Agreement, the parties agree to negotiate in good faith with reasonable
diligence in an effort to resolve the dispute in a mutually acceptable manner.
Failing to reach a resolution of this Agreement, either party shall have the
right to submit the dispute to be settled by arbitration under the Commercial
Rules of Arbitration of the American Arbitration Association. The parties agree
that, unless the parties mutually agree to the contrary such arbitration shall
be conducted in the State of Florida.  The cost of arbitration shall be borne by
the party against whom the award is rendered or, if in the interest of fairness,
as allocated in accordance with the judgment of the arbitrators. All awards in
arbitration made in good faith and not infected with fraud or other misconduct
shall be final and binding.  The arbitrators shall be selected as follows: one
by RSMI, one by UTEK and a third by the two selected arbitrators. The third
arbitrator shall be the chairman of the panel.
 
 
Page 12 of 14

--------------------------------------------------------------------------------

 
 
ARTICLE 8
MISCELLANEOUS
 
8.01    No party may assign this Agreement or any right or obligation of it
hereunder without the prior written consent of the other parties to this
Agreement. No permitted assignment shall relieve a party of its obligations
under this Agreement without the separate written consent of the other parties.
 
8.02    This Agreement shall be binding upon and inure to the benefit of the
parties and their respective permitted successors and assigns.
 
8.03    Each party agrees that it will comply with all applicable laws, rules
and regulations in the execution and performance of its obligations under this
Agreement.
 
8.04    This Agreement shall be governed by and construct in accordance with the
laws of the State of Oregon without regard to principles of conflicts of law.
 
8.05    This document constitutes a complete and entire agreement among the
parties with reference to the subject matters set forth in this Agreement. No
statement or agreement, oral or written, made prior to or at the execution of
this Agreement and no prior course of dealing or practice by either party shall
vary or modify the terms set forth in this Agreement without the prior consent
of the other parties to this Agreement. This Agreement may be amended only by a
written document signed by the parties.
 
8.06    Notices or other communications required to be made in connection with
this Agreement shall be sent by U.S. mail, certified, return receipt requested,
personally delivered or sent by express delivery service and delivered to the
parties at the addresses set forth below or at such other address as may be
changed from time to time by giving written notice to the other parties.
 
8.07    The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement.
 
8.08    This Agreement may be executed in multiple counterparts, each of which
shall constitute one and a single Agreement.
 
8.09    Any facsimile signature of any part to this Agreement or to any other
agreement or document executed in connection of this Agreement should constitute
a legal, valid and binding execution by such parties.
 
 
 
 
(Signatures on the following page)
 
 
Page 13 of 14

--------------------------------------------------------------------------------

 


RIM SEMICONDUCTOR COMPANY
   
BROADBAND DISTANCE SYSTEMS, INC.
           
By:   /s/ Brad Ketch                                                 
   
By:   /s/ Joel Edelson                                                 
 
Brad Ketch
   
Joel Edelson
 
Chief Executive Officer
   
President
           
Address:
305 NE 102ND Avenue, Suite 350
Portland, Oregon 97220
 
Date:    January 28, 2008                                
   
Address:
2109 East Palm Avenue
Tampa, Florida 33605
 
Date:    January 28, 2008                                   
                                          UTEK CORPORATION                  
By:   /s/ Clifford M. Gross                                     
Clifford M. Gross, Ph.D.
Chief Executive Officer
                 
Address:
2109 East Palm Avenue
Tampa, Florida 33605
 
Date:    January 28, 2008                                
       

 
 
Page 14 of 14
 